Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 1 of 9 PageID #: 19090




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  RMAIL LIMITED, et al.,

                Plaintiffs,

  v.

  AMAZON.COM, INC., et al.,                  Civil Action No. 2:10-CV-258-JRG
                                             (Lead Case)

  DOCUSIGN, INC.,                            Civil Action No. 2:11-cv-299-JRG

  RIGHTSIGNATURE, LLC, FARMERS               Civil Action No. 2:11-cv-300-JRG
  GROUP, INC., FARMERS INSURANCE
  COMPANY, INC.,

  ADOBE SYSTEMS INCORPORATED,                Civil Action No. 2:11-cv-325-JRG
  ECHOSIGN, INC.,

                Defendants.




                      PLAINTIFFS’ MOTION TO STRIKE
             PORTIONS OF THE EXPERT REPORT OF NISHA M. MODY




Plaintiffs’ Motion to Strike Nisha M. Mody                                  Page 1 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 2 of 9 PageID #: 19091




       Plaintiffs RMail Limited, RPost Communications Limited, and RPost Holdings, Inc.’s

(collectively “RPost”) respectfully request that the Court exclude defendant RightSignature, LLC

(“RightSignature”) damages expert Dr. Nisha M. Mody from giving anticipated expert testimony,

pursuant to Federal Rule of Evidence 702 and Daubert, about certain subject matter as expressed

in her April 15, 2019 rebuttal expert report regarding damages (“Mody Report”). Specifically, Dr.

Mody should be precluded from testifying about: 1) alleged noninfringing alternatives that

RightSignature did not disclosure during discovery; 2) the                      license agreement,

which are not technically or economically comparable; and 3) the Asserted Patents being limited

to email. For the reasons explained below, RPost’s Motion should be granted.

I.     BACKGROUND

       This is a patent-infringement case that involves four patents, U.S. Patent Nos. 6,182,219

(“the ’219 Patent”); 6,571,334 (“the ’334 Patent”); 7,707,624 (“the ’624 Patent”); and 7,966,372

(“the ’372 Patent”). This case was stayed in 2014 as the case was approaching trial. After the stay

lifted in 2018, RightSignature submitted a rebuttal report from Dr. Nisha M. Mody, attached as

Exhibit 1, relating to damages. RPost now moves to exclude portions of Dr. Mody’s testimony.

II.    APPLICABLE LAW

       Federal Rule of Evidence 702 governs the admissibility of expert testimony. Under the

rule, “[a] witness who is qualified as an expert by knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise if” the following four conditions are

met:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
           fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;



Plaintiffs’ Motion to Strike Nisha M. Mody                                              Page 2 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 3 of 9 PageID #: 19092




       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the case.

       The burden is on the party offering the testimony to show that it is admissible. Tinnus

Enters., LLC v. Telebrands Corp., No. 6:16-CV-00033-RWS, 2017 U.S. Dist. LEXIS 127964, at

*7-8 (E.D. Tex. Aug. 11, 2017) (“The proponent need not prove to the judge that the expert's

testimony is correct, but she must prove by a preponderance of the evidence that the testimony is

reliable.”) (quotation and citation omitted).

III.   ARGUMENT

       A.       The Mody Report Relies on Alleged Noninfringing Alternatives that
                RightSignature Did Not Disclose During Discovery

       In her rebuttal report on damages, Dr. Mody relies on several alleged noninfringing

alternatives:




                                  However, none of these alleged noninfringing alternatives were

disclosed by RightSignature during discovery, thus Dr. Mody’s testimony should be stricken.

       Rule 37(c)(1) provides that “[i]f a party fails to provide information … the party is not

allowed to use that information … to supply evidence … at a trial, unless the failure was



Plaintiffs’ Motion to Strike Nisha M. Mody                                             Page 3 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 4 of 9 PageID #: 19093




substantially justified or harmless.” That Rule applies to a party’s failure to disclose alleged

noninfringing alternatives. Ericsson Inc. v. TCL Commun. Tech. Holdings, Ltd., No. 2:15-cv-

00011-RSP, 2017 U.S. Dist. LEXIS 183216, at *37–47 (E.D. Tex. Nov. 4, 2017).

       Striking Dr. Mody’s testimony regarding noninfringing alternatives is appropriate in these

circumstances. RPost was led to believe during discovery that RightSignature would not rely on

any noninfringing alternatives.    RPost did not conduct further discovery into the alleged

alternatives discussed by Dr. Mody or Dr. Edward Tittel (RightSignature’s technical expert) and

Dr. Almeroth (Plaintiffs’ infringement expert) and Dr. Ugone (Plaintiffs’ damages expert) were

unable to address these alternatives in their opening reports because RightSignature never

disclosed these alleged noninfringing alternatives.

       RPost sought discovery regarding noninfringing alternatives to avoid this




Plaintiffs’ Motion to Strike Nisha M. Mody                                           Page 4 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 5 of 9 PageID #: 19094




               RPost also sought corporate testimony from RightSignature regarding noninfringing

alternatives. Ex. 3, at 7 (topic 8), 8 (topic 17), 9–10 (topics 18–27).



                                                      RightSignature did not identify any alleged

alternatives. See id.

       The Mody Report, served in rebuttal and served contemporaneously with Dr. Tittel’s

report, was the first time RightSignature disclosed an alleged noninfringing alternative.

       That late disclosure is not substantially justified or harmless. RPost requests that the Court

exclude it under Rule 37.

       B.      The Mody Report Relies on                          , Which is Not Comparable to
               the Patents-in-Suit, and                                        , Which is Not
               Economically Comparable.

       The Mody Report relies on a license to



                                                                                            Dr. Tittel

did not find                     to be technically comparable, and Dr. Mody did not find the

agreement to be economically comparable, which means that the                                 license

agreement are unreliable and irrelevant, and any testimony about them should be excluded.




Plaintiffs’ Motion to Strike Nisha M. Mody                                               Page 5 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 6 of 9 PageID #: 19095




                                                                                            RPost

respectfully requests that the Court exclude testimony concerning                               .

       The Federal Circuit “has long required district courts performing reasonable royalty

calculations to exercise vigilance when considering past licenses to technologies other than the

patent in suit.” ResQNet.com v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010). “[A]lleging a

loose or vague comparability between different technologies or licenses does not suffice.”

LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 79 (Fed. Cir. 2012). “[W]hen relying

on past licenses to support an opinion regarding a reasonable royalty reached through a

hypothetical negotiation,” the expert testimony must “opine on both the technological and

economic comparability of such past licenses.” Biscotti Inc. v. Microsoft Corp., No. 2:13-cv-

01015-JRG-RSP, 2017 U.S. Dist. LEXIS 94016, at **10-11 (E.D. Tex. May 25, 2017).

                         is not technically or economically comparable, as explained in Plaintiffs’

Motion to Strike Portions of the Expert Report of Dr. Edward Tittel (Dkt. 714, at 7-8), which RPost

incorporates by reference herein.




Plaintiffs’ Motion to Strike Nisha M. Mody                                             Page 6 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 7 of 9 PageID #: 19096




                                                                                                  Dr.

Mody should not be permitted to render any opinions or alter her previously stated opinions based

on the outcome of the court’s ruling, if any, as to Dr. Ugone’s use of                 .

       Dr. Mody’s opinions about                                                   , as well as her

contingency opinion in footnote 150, should be excluded.

III.   Because Dr. Tittel Improperly Limits the Asserted Patents to Email, Dr. Mody’s
       Reliance on Dr. Tittel’s Opinion Renders Her Opinion.

       Dr. Tittel improperly limits the Asserted Patents to email, as explained in Plaintiffs’ Motion

to Strike Portions of the Expert Report of Dr. Edward Tittel (Dkt. 714, at 4), which RPost

incorporates by reference herein.



                                             Because Dr. Tittel took a view of the claims contrary

to the Court’s construction, RPost respectfully requests that the Court strike those Dr. Mody’s

opinions that are based on Dr. Tittel limiting the claims to email.

IV. CONCLUSION

       For the foregoing reasons, RPost respectfully requests that the Court exclude the above-

referenced testimony of Dr. Mody.




Plaintiffs’ Motion to Strike Nisha M. Mody                                                 Page 7 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 8 of 9 PageID #: 19097




DATED April 29, 2019

                                                          Respectfully submitted,


                                                          By: /s/ William E. Davis, III
                                                          William E. Davis, III
                                                          Texas State Bar No. 24047416
                                                          bdavis@bdavisfirm.com
                                                          Debra Coleman (Of Counsel)
                                                          Texas State Bar No. 24059595
                                                          dcoleman@bdavisfirm.com
                                                          Christian Hurt
                                                          Texas State Bar No. 24059987
                                                          churt@bdavisfirm.com
                                                          Edward Chin (Of Counsel)
                                                          Texas State Bar No. 50511688
                                                          echin@bdavisfirm.com
                                                          THE DAVIS FIRM, PC
                                                          213 N. Fredonia Street, Suite 230
                                                          Longview, Texas 75601
                                                          Telephone: (903) 230-9090
                                                          Facsimile: (903) 230-9661

                                                          Counsel for Plaintiffs
                                                          RPost Holdings, Inc., RPost
                                                          Communications Limited, and Rmail
                                                          Limited




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing sealed document is being served

via email on all counsel on this 29th day of April 29, 2019.

                                                     /s/ William E. Davis, III
                                                     William E. Davis, III




Plaintiffs’ Motion to Strike Nisha M. Mody                                            Page 8 of 9
Case 2:10-cv-00258-JRG Document 747 Filed 05/01/19 Page 9 of 9 PageID #: 19098




                            CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Plaintiffs (Christian Hurt) met and conferred with

counsel for Defendant (Jackob Ben-Ezra) and Defendant has indicated it is opposed to the relief

requested in this motion.

                                                     /s/ William E. Davis, III
                                                     William E. Davis, III




Plaintiffs’ Motion to Strike Nisha M. Mody                                             Page 9 of 9
